8/24/2019

Edit | View Internal ID

221376
225404
231413
231449
231449
294756

 

Date
12/9/2015
1/7/2016
2/24/2016
2/24/2016
2/24/2016
10/31/2017

Type

Bill

Bill Payment
Bill Paymeni
Journal
Journal

Bill Credit

Quick Search

Document Number
2nd Payment
4527

 

  

82
JE04982

 

 

https://3295667 .app.netsuite.com/app/common/search/quicksearchresults.nl

: Transaction Results - NetSuite (CAA)

Name 4,
VEN483 NG Soft
VEN483 NG Sofi

 

VEN483 NG Soft

VEN483 NG Soft

PQ/Check Number

WMiemo

Void Of Bill Payment #4684

Amount
10,635.60
-5,317.80
-5,317,80
5,317.80
5,317.80
-5,317.80

1
